
	
		I
		112th CONGRESS
		1st Session
		H. R. 1188
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Lance (for
			 himself, Mr. Blumenauer,
			 Mr. Flake,
			 Mr. DeFazio,
			 Mr. McClintock,
			 Ms. Woolsey, and
			 Mr. Hanna) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to terminate
		  incentives for alcohol fuels.
	
	
		1.Short titleThis Act may be cited as the
			 Repeal Ethanol Subsidies Today Act of
			 2011.
		2.Termination of
			 incentives for alcohol fuels
			(a)Termination of
			 excise tax credit for alcohol fuel mixturesSections 6426(b)(6)
			 and 6427(e)(6)(A) of the Internal Revenue Code of 1986 are each amended by
			 striking December 31, 2011 and inserting the date of the
			 enactment of the Repeal Ethanol Subsidies
			 Today Act of 2011.
			(b)Termination of
			 income tax credit for alcohol used as fuelParagraph (1) of section 40(e) of the
			 Internal Revenue Code of 1986 is amended by striking to any sale or
			 use— and all that follows and inserting for any period after the
			 date of the enactment of the Repeal Ethanol
			 Subsidies Today Act of 2011.
			(c)Elimination of
			 reduced income tax credit for ethanolThe table contained in section 40(h)(2) of
			 the Internal Revenue Code of 1986 is amended—
				(1)by striking
			 2011 and inserting the enactment date of the
			 Volumetric Ethanol Excise Tax Credit Repeal
			 Act, and
				(2)by adding at the
			 end the following:
					
						
							
								
									After such
						enactment datezerozero
									
								
							
						.
				(d)Effective
			 DateThe amendments made by this section shall apply to any sale,
			 use, or removal for any period after the date of the enactment of the
			 Act.
			
